DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 51-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Generally speaking the terminology of the claims appears to be a translation having a number of confusing and unclear usages of the English language.
Specifically, with respect to claims 51, 52 and 61, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Likewise, in claims 51, 53, 58, 61 and 63, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruni (US 5,461,979) in view of Gebert et al. (US 4,434,194)
	With respect to claim 51, Bruni teaches a processing machine, in particular an offset printing machine, having a printing unit that has an ink fountain wherein the ink fountain comprises a ductor roller (ink doctor 34), an ink fountain base, and end walls, which delimit an ink chamber for a printing ink, (side jaws 14) wherein the ink fountain is open toward the top, and wherein one or more ink slides (blades 42) are arranged along a margin of the ink fountain base in order to form, together with the ductor roller, an ink outlet gap for the printing ink, characterized in that in the region of the ink slide(s) and/or in the region of an edge between an end wall and the ductor roller, means are provided for sealing the ink chamber with respect to the printing ink. (col. 3, lines 25-57, col. 4, lines 56-66, Figs. 2-3)
	Bruni does not teach the means for sealing the ink chamber are pneumatic means wherein a positive pressure, which is elevated in relation to the ambient pressure and which counteracts a penetration of the medium, can be and/or is generated in gaps between ink slides and/or in gaps between end walls and ink slides by means of the pneumatic means, wherein a compressed gas line is formed by means of bore holes in the ink slide(s) and/or in the end walls and in the ink slide(s), and/or is and/or can be generated in gaps between end walls and the ductor roller.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Bruni to include pneumatic sealing means, as taught by Gebert, in order to provide additional protection against leakage of the ink.
	With respect to claim 52, Bruni, as modified by Gebert, teaches the pneumatic means extend, in particular uninterrupted, from one end wall that delimits the ink chamber to the opposite end wall that delimits the ink chamber. (pneumatic means in each end wall effectively extend from one end wall to the other)
	With respect to claim 53, Bruni, as modified by Gebert, teaches flanks of ink slides and/or of end walls and ink slides lie opposite one another in pairs, parallel to one another.
With respect to claim 54, although Bruni, as modified by Gebert, does not explicitly teach a compressed gas line is provided, via which at least one gap that is delimited by opposing flanks of two ink slides can be pressurized with compressed gas, because Gebert teaches it is beneficial to provide compressed gas as a sealant, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure to include compressed gas between the ink slides in order to provide additional sealing at those locations.

With respect to claim 56, Bruni, as modified by Gebert, teaches ink slides are arranged in a row between end walls of an ink fountain, and a gap delimited by opposing flanks of one of the end walls and one of the ink slides can be pressurized with compressed gas via a compressed gas line.
With respect to claim 57, Bruni, as modified by Gebert, teaches a compressed gas line comprises a bore hole in at least one end wall of an ink fountain.
With respect to claim 58, Bruni, as modified by Gebert, teaches the ink fountain has exactly two end walls and/or each end wall comprises bore holes of a compressed gas line.
	With respect to claim 59, Bruni, as modified by Gebert, teaches the ink fountain has exactly two single-piece end walls, and in the end walls, branch bore holes are provided for supplying to a groove arranged in a respective sealing surface of an end wall toward the ductor roller.
	With respect to claim 60, Bruni, as modified by Gebert, teaches a gap between an end wall and the ductor roller is connected to a compressed gas line.
	With respect to claim 61, Bruni teaches a method for operating a reservoir in a unit of a processing machine, in particular a printing machine, wherein a roller (ink doctor 34) and a base delimit a reservoir chamber of the reservoir for a medium, and wherein one or more slides (blades 42) are arranged along a margin of the base, in order to form, together with the roller, an outlet gap for the medium, characterized in that in the region of the slide(s), the reservoir chamber is sealed with respect to the medium. (col. 3, lines 25-57, col. 4, lines 56-66, Figs. 2-3)
	Bruni does not teach pneumatic means force in compressed gas for the purpose of sealing the reservoir chamber with respect to the medium, wherein the compressed gas counteracts a penetration of the medium into gaps between slides and/or into gaps between end walls and slides, wherein the compressed gas keeps a gap between flanks of an end wall 
Gebert teaches a method of coating liquid in a processing machine having a coating liquid fountain comprising a doctor blade (flexible doctor blade 40) and end walls (edge dam assembly 22) which delimit a chamber, characterized in that in the region of an edge between an end wall and the application surface, pneumatic means force in compressed gas for the purpose of sealing the reservoir chamber with respect to the medium, wherein the compressed gas counteracts a penetration of the medium into gaps between end walls and the blade, wherein the compressed gas is conducted via bore holes and counteracts a penetration of the liquid into gaps between end walls and the application surface, wherein the compressed gas keeps a gap between an end wall and the roller free of the liquid, and wherein the compressed gas is conducted via grooves. (col. 3, line 53 – col. 4, line 14)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Bruni to include pneumatic sealing means, as taught by Gebert, in order to provide additional protection against leakage of the ink.
	With respect to claim 62, Bruni, as modified by Gebert, teaches the compressed gas keeps the region of the slide(s) below the base outside of the outlet gap free of the medium.
	With respect to claim 63, Bruni, as modified by Gebert, teaches the compressed gas is forced in between flanks of an end wall that lie opposite one another in pairs and a slide, and/or between flanks of slides that lie opposite one another in pairs.

	With respect to claim 65, Bruni, as modified by Gebert, teaches the reservoir is an ink fountain, the base is an ink fountain base, the reservoir chamber is an ink chamber, and the roller is a ductor roller, wherein a plurality of ink slides are shifted in a radial direction relative to the ductor roller to control the width of the ink outlet gap zonally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,887,050, US 3,032,007, US 4,924,802 and US 6,675,706, each teach an apparatus using compressed air for sealing in a manner similar to applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JILL E CULLER/Primary Examiner, Art Unit 2853